             Case 1:20-cv-08668-VM Document 98 Filed 05/07/21 Page 1 of 2




                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                               EXECUTIVE DIVISION
ATTORNEY GENERAL                                                                                 212.416.6046

                                                  May 7, 2021
   By Electronic Submission
   Honorable Victor Marrero
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007
          Re:     National Coalition on Black Civic Participation v. Jacob Wohl,
                  SDNY Case No. 20 Civ. 8668 (VM)(OTW)
   Dear Judge Marrero:

           Proposed Plaintiff-Intervenor Office of the New York State Attorney General writes to
   correct an error in our proposed Complaint in Intervention, D.E. 89-1. Our complaint alleged that
   Defendants targeted Black New Yorkers with a fraudulent robocall designed to intimidate them
   from voting by mail in the 2020 presidential election. We quoted the robocall as follows:

                  Hi, this is Tamika Taylor from Project 1599, the civil rights
                  organization founded by Jack Burman and Jacob Wohl. Mail-in
                  voting sounds great, but did you know that if you vote by mail, your
                  personal information will be part of a public database that will be
                  used by police departments to track down old warrants and be used
                  by credit card companies to collect outstanding debts? The CDC is
                  even pushing to use records for mail-in voting to track people for
                  mandatory vaccines. Don’t be finessed into giving your private
                  information to the man, stay home safe and beware of vote by mail.

   D.E. 89-1 at ¶ 54. It has come to our attention that this transcription is erroneous—the call did not
   explicitly instruct its target audience, Black voters, to “stay home.” See D.E. 38 at 6 n.5 (noting
   the transcription error). The error has no bearing on our legal claims or our arguments in favor of
   intervention. See D.E. 89, 89-1.

           We apologize to the Court for our error and respectfully request permission to substitute
   the attached Corrected Complaint in Intervention, Ex. A, for our original proposed pleading.




                 28 LIBERTY, 18TH FLOOR, NEW YORK, NY 10005 ● PHONE (212) 416-6046 ● WWW.AG.NY.GOV
         Case 1:20-cv-08668-VM Document 98 Filed 05/07/21 Page 2 of 2

Honorable Victor Marrero
Page 2 of 2
May 7, 2021

                                                     Respectfully,

                                                     By: /s/ Conor Duffy
                                                     /s/ Colleen K. Faherty
                                                     /s/ Rick Sawyer
                                                     /s/ Hannah Bernard
                                                     Conor Duffy,
                                                     Colleen K. Faherty,
                                                         Assistant Attorneys General
                                                     Rick Sawyer,
                                                         Special Counsel for Hate Crimes
                                                     Hannah Bernard,
                                                         Volunteer Assistant Attorney
                                                             General

                                                     28 Liberty St.,
                                                     New York, NY 10005
                                                     (212) 416-8637; -6046; -6182; -6308
                                                     Conor.Duffy@ag.ny.gov
                                                     Colleen.Faherty@ag.ny.gov
                                                     Richard.Sawyer@ag.ny.gov
                                                     Hannah.Bernard@ag.ny.gov


cc: Counsel of record (via ECF);
    Message Communications and Robert Mahanian (via USPS)
